                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #: _________________
 ------------------------------------------------------------- X            DATE FILED: 02/21/2020
                                                               :
 JOSE A. RODRIGUEZ,                                            :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :               1:19-cv-9206-GHW
                              -against-                        :
                                                               :   ORDER DENYING REQUEST FOR
 ANABEL BATISTA, IESHA GRAHAM,                                 :       PRO BONO COUNSEL
 KAREN GUARENTE,                                               :
                                                               :
                                            Defendants. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         Plaintiff has filed an Application for the Court to Request Counsel. For the following

reasons, Plaintiff’s application is denied.

                                              LEGAL STANDARD

         The in forma pauperis statute provides that the courts “may request an attorney to represent

any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). 1 Unlike in criminal cases, in civil

cases, there is no requirement that courts supply indigent litigants with counsel. Hodge v. Police

Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when deciding

whether to grant an indigent litigant’s request for representation. Id. Even if a court does believe

that a litigant should have a lawyer, under the in forma pauperis statute, a court has no authority to

“appoint” counsel, but instead, may only “request” that an attorney volunteer to represent a litigant.



1
 The form that Plaintiff used referenced 18 U.S.C. § 30006A(g), a statute applicable only in criminal cases.
This is not a criminal case. Still, because he is proceeding pro se, the Court must liberally construe Plaintiff’s
submissions and “interpret them to raise the strongest arguments that they suggest.” Kirkland v. Cablevision
Sys., 760 F.3d 223, 224 (2d Cir. 2014) (internal quotation marks and citation omitted); see also Erickson v.
Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally construed . . . .”) (internal quotation
marks and citation omitted). Thus, the Court interprets Plaintiff’s request as one under 28 U.S.C. § 1915(e)
(1).
Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301-310 (1989). Moreover, courts do

not have funds to pay counsel in civil matters. Courts must therefore grant applications for counsel

sparingly, and with reference to public benefit, in order to preserve the “precious commodity” of

volunteer-lawyer time for those litigants whose causes are truly deserving. Cooper v. A. Sargenti Co.,

Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

        In Hodge, the Second Circuit set forth the factors a court should consider in deciding

whether to grant a litigant’s request for counsel. 802 F.2d at 61-62. Of course, the litigant must first

demonstrate that he or she is indigent, see Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d

Cir. 1994), for example, by successfully applying for leave to proceed in forma pauperis. The court

must then consider whether the litigant’s claim “seems likely to be of substance”—“a requirement

that must be taken seriously.” Id. at 60-61. If these threshold requirements are met, the court must

next consider such factors as:

        the indigent’s ability to investigate the crucial facts, whether conflicting evidence
        implicating the need for cross-examination will be the major proof presented to the
        fact finder, the indigent’s ability to present the case, the complexity of the legal
        issues[,] and any special reason in that case why appointment of counsel would be
        more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s efforts

to obtain counsel). In considering these factors, district courts should neither apply bright-line rules

nor automatically deny the request for counsel until the application has survived a dispositive

motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each application must

be decided on its own facts. See Hodge, 802 F.2d at 61.

                                              DISCUSSION

        Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court granted. See

Order dated January 9, 2020, ECF No. 3. When Plaintiff filed his Application for the Court to




                                                      2
Request Counsel, Plaintiff affirmed that his financial status had not changed. See Application for the

Court to Request Counsel, ECF No. 6. Plaintiff therefore qualifies as indigent.

          In the complaint, Plaintiff asserts a claim under Title VII of the Civil Rights Act of 1964

(“Title VII”) and the Age Discrimination in Employment Act of 1967 (“ADEA”), alleging that the

defendants discriminated against him because of his sex, national origin, and age. Plaintiff’s

complaint also appeared to allege that the defendants discriminated against him because of his race.

The Court has therefore construed the complaint as asserting additional claims of race

discrimination under Title VII and 42 U.S.C. § 1981, and asserting claims under the New York State

and New York City Human Rights Laws (“NYSHRL” & “NYCHRL”).

          Still, for the reasons stated in the Court’s February 11, 2020 order, ECF No. 5, the Court

does not find that Plaintiff’s claim is “likely to be of substance.” Hodge, 802 F.2d 61-62.

          The Court similarly finds that the other Hodge factors weigh against granting Plaintiff’s

application. The facts underlying Plaintiff’s allegations of discrimination are known to him, so there

is no need for him to conduct extensive investigation to determine the “crucial facts,” there is no

indication that conflicting evidence implicating the need for cross-examination will be the major

proof presented to the fact finder, Plaintiff is sufficiently capable of presenting his case, and the case

itself does not involve particularly complex legal questions. Hodge, 802 F.2d at 61. In this case,

representation would not “lead to a quicker and more just result by sharpening the issues and

shaping examination.” Id.

                                            CONCLUSION

          For the foregoing reasons, Plaintiff’s Application for the Court to Request Counsel is

denied.




                                                     3
        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not

be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See Coppedge

v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to terminate the motion pending at ECF No. 6. The Clerk of

Court is further directed to mail a copy of this order to Plaintiff by first class mail.

        SO ORDERED.

Dated: February 21, 2020
       New York, New York                                  __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                     4
